PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/062,523
Filing Date: 14 Jun 2018
Appellant(s): 4DREAM CO., LTD. et al.



__________________
Jason Y. Pahng
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 07/14/2022 appealing from the office action mailed on 01/18/2022.

Every ground of rejection set forth in the Office action dated 01/18/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument
The following ground(s) of rejection are applicable to the appealed claims 1, 24-30, 32, 34 and 35 stand rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2015/0161464) in view of Doherty et al (US 20120328148).

Response to Issue 1
	In response to appellant argument on page 6 para 2-4 of appeal brief that examiners explanation regarding how Doherty (i.e. secondary reference) cure the deficiency of Hansen (i.e. primary reference). The examiner acknowledges appellants argument but respectfully disagrees because the cited portion of [0024-0026] of Doherty cure the deficiency of Hansen of generating the second hash value only when the image is to be backed up for exportation. Furthermore page 2-3 of Final office action mailed on 01/18/2022 clearly and explicitly describes the position of examiner of how Doherty cures the deficiency of Hansen. The examiner on page 2-3 of final office action explained how each element of Doherty’s teaching on [0024-0026] is equated with the argued limitation of the instant application. For detail see last para of page 2 of the Final office action.

	In response to appellant’s argument on 3rd last para of page 7 of appeal brief that “as admitted by the examiner” Hansen fails to show the claimed second hash value generator and the claimed controller. The examiner acknowledges appellants point of view but respectfully disagrees due to following reasons.
The examiner in final office action never stated that Hansen fails to teach “the second hash value generator” and “the controller” See the citation from final office action last para of page 5 

“Although Hansen teaches generating hash based on when the image is transmitted to second device (i.e. based on condition such that a second hash is only generated when evidence processing system receives the image and the hash form user device), and comparing the both hashes, but Hansen fails to explicitly teach wherein the second hash value is generated for the Image to be backed up by the Image storage device only when the image is to be backed up by the image storage device for exportation of the image from the image storage device to another device” 
The examiner mapped “the second hash value generator” and “the controller” with Hansen not with Doherty. See the citation from page 5 of final office action. 

“a second hash value generator configured to generate a second hash value for the image, [[wherein the second hash value Is generated for the image to he backed up by the image storage device only when the image is to be backed up by the image storage device for exportation of the image from the image storage device ta another device]](Hansen Fig 6A block 609 and text on [0087] teaches the evidence processing system 119 then applies the hash function to the image frames (i.e. second hash, the first hash value was generated at user device and second hash is generated at evidence processing system)).

and a controller configured to, compare the first hash value generated in the imaging device and the second hash value generated in the image storage device with each other, [[and back up the image based on a determination that the first hash value and the second hash value are the same]] (Hansen Fig 6A block 616 and text on [0087-0001] teaches comparing the first hash value (Le. generated at user device) with second hash value (i.e. generated at evidence processing system}”
Based on the rationales set forth above its clear that the examiner never relied on Doherty to teach “the claimed second hash value generator” and “the claimed controller” as argued by the appellant.
The appellant further on page 7 of appeal brief argues that the examiner provides supposed clarification in the final office action (01/18/2022) about how Doherty cures the deficiency of Hansen. The examiner acknowledges appellants point of view but respectfully disagrees because the clarification made by the examiner on the final office action are explicit teaching of Doherty. There is nothing in the response to argument section of the final office action to be taken as supposed clarification.
In response to appellants argument on page 8 of appeal brief that there is nothing in the final office action which shows that the image storage device, the combination of Hansen 109 and Doherty’s camera shows the claimed image storage devices second hash value generator and the image storage devices controller. The examiner acknowledges appellants point of view but respectfully disagrees due to following reasons 
As explained above the examiner did not rely on Doherty to teach “the second hash value generator” and “the controller”. In other words, Doherty does not have to teach the “second hash value generator” and “the controller” because the examiner in final office action explicitly stated that Hansen teaches both the above element. See page 5 of final office action (01/18/2022).
 The term “the second hash value generator” and “the controller” are just a placeholder for performing a function. The second hash value generator for generating the second hash value and the controller for performing comparison between the first hash value and the second hash value. If the reference teaches function (i.e. generating second hash value and comparing the first and second hash value) performed by each of the placeholder above then it meets the limitation. The reference does not have to explicitly recites “the second hash value generator” and “the controller” as long as the function is performed.
Hansen Fig 6A and text on [0051 and 0087] teaches the evidence processing system receives the data along with the first hash value and applies the hash function (i.e. equivalent to the claimed second hash value generator) to the at least portion of the received data to generate the second hash value i.e. the first hash value generated at the user device and transmitted to the evidence processing system along with other data and the second hash value is generated by applying the hash function at evidence processing system. Hansen Further teaches the evidence processing system compares the first has value received from the user device with the second hash value generated at the evidence processing system to see if the bot hash value matches i.e. this step is equivalent to controller for comparing the first hash value with the second hash value.
The examiner relied on Doherty to teach the below bolded portion of the limitations 

“a second hash value generator configured to generate a second hash value for the image, wherein the second hash value is generated for the image to be backed up by the image storage device only when the image is to be backed up by the image storage device for exportation of the image from the image storage device to another device”
“and a controller configured to, compare the first hash value generated in the imaging device and the second hash value generated in the image storage device with each other, and back up the image based on a determination that the first hash value and the second hash value are the same”
As explained in the final office action page 5-6 that Hansen teaches each and every element of the claim except for only generating the second hash value when the image is to be backed up for exportation to another device and backup the image based on match between the first hash value and the second hash value. The examiner relied on Doherty to cure the deficiency of Hansen of only generating the second hash value when the image is to be backed up for exportation and backup the image based on match between the first hash value and the second hash value. See Doherty [0024-0026] discloses uploading the selected images to the imagery management system. To move a selected image for upload from the camera to a central file storage repository within the imagery management system (i.e. equivalent to image to be backed up for exportation as the image stored at camera will be uploaded to storage at imagery management system), the imagery management system first performs a hashing operation (i.e. equivalent to hashing operation performed only when the image is backed up for exportation) or other suitable operation to authenticate and protect the data integrity of the image selected for upload. Once the user selects the images to be uploaded, the selected images are uploaded from the camera to the imagery management system (i.e. backup process for uploading image). Initially, the imagery management system uploads a text file with the metadata for the selected image. Then, a hash, e.g., an MD5 hash, is generated (i.e. equivalent to second hash value) from the original file on the camera and appended to the uploaded text file. Next, the image is uploaded from the camera to the imagery management system. The imagery management system then performs a check to make sure the generated hash matches (i.e. the hash generated when the image was ready to be uploaded) that of the original uploaded image file. If the generated hash does not match the original, the imagery management system generates an error message and the upload process must be performed again (i.e. image is uploaded based on hash match). Once the selected image has been authenticated, the imagery management system stores the original authenticated image in a primary image storage location.
Even if the appellants argument were considered persuasive that Doherty has to teach “the claimed second hash value generator” and the “claimed controller” for which the examiner believes it does not have to teach because Hansen already teaches as explained above , the reference (i.e. Doherty) still meets the argued “the second hash value generator” and “the controller” because Doherty on [0024-0026] teaches the MD5 hash algorithm (i.e. second hash generator) for generating hash and comparing the generated hash with the original hash to see if the hash match and uploading the image based on comparison (i.e. equivalent to controller for comparing hash value). 
The limitation “a second hash value generator configured to generate a second hash value for the image, wherein the second hash value is generated for the image to be backed up by the image storage device only when the image is to be backed up by the image storage device for exportation of the image from the image storage device to another device” the above limitation is given broadest reasonable interpretation (BRI) for examination purpose due to following reasons
The above limitation is a conditional statement. The second hash will be generated only when the image is to be backed up for exportation. In other words, second hash value will not be always generated and is dependent on the image to be backed up for exportation (i.e. condition), If the image is not backed up for exportation then the second hash value is not generated at all.  Although the claims can have conditional statement but for examination purpose these types of limitations will be given broadest reasonable interpretation (BRI).
 The term “…the image is to be backed up….” of the above limitation is intended result/use which does not positively claim image is actually backed up for exportation.  Although the claims can have intended use limitation but for examination purpose these types of limitations will be given broadest reasonable interpretation (BRI).

Response to Issue 2
	In response to appellants arguments that the examiner should avoid “undesignated new grounds of rejection” by not citing different portion Doherty other than [0024-0026]. Although the examiner respectfully disagrees with appellants understanding of “undesignated new grounds of rejection” because as long as the teaching found on different portion of the reference not cited before is within the context of the original citation then the rejection is not considered as “undesignated new grounds of rejection”. However, the examiner has not cited any other portion of Doherty other than [0024-0026] originally cited in the final office action to explain examiners position because the original citation i.e. [0024-0026] of Doherty are explicit and clear enough to meet the claimed limitation as explained above.
Applicants argument with respect to dependent claims 2, 21, 22, 25-30 and 34-40 have been addressed above. Therefore, the rejection on dependent claims is maintained.



Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOEEN KHAN/Examiner, Art Unit 2436                                                                                                                                                                                                        
Conferees:
/TRONG H NGUYEN/Primary Examiner, Art Unit 2436                                                                                                                                                                                                              /SHEWAYE GELAGAY/      Supervisory Patent Examiner, Art Unit 2436                                                                                                                                                                                                                                                                                                                                                                                                    {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.